Citation Nr: 0909089	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  This case was previously before the 
Board in June 2006, at which time it was remanded for 
additional development of the record, and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

In a February 2009 statement, the Veteran's representative 
raised a claim for service connection for hepatitis C.  Since 
this matter has not been certified or developed for appeal, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an October 2003 letter, issued prior to the rating 
decision on appeal, and in a June 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The October 2003 letter also 
included a questionnaire regarding service connection for 
PTSD based on a personal assault.  By letter dated in June 
2006, the RO advised the Veteran of how the VA determines a 
disability rating and assigns an effective date.  The case 
was last readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, Social Security 
Administration records, and private and VA medical records.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Veteran asserts that he has PTSD due to various stressors 
in service.  He has described his stressors in statements and 
medical records.  Essentially, he claims that there was a lot 
of prejudice and racial unrest in his unit.  He asserts that 
he was beaten several times by other soldiers.  He reports 
that on one occasion, he was held down and a needle was stuck 
in his arm.  He later alleged that the needle was stuck in 
his back.  He insists that he was raped during service.  
Finally the Veteran also maintains that his best friend was 
killed by fellow soldiers, and that, sometime later, he 
intentionally struck the murderer with his vehicle.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran stated he 
had experienced depression or excessive worry on a report of 
medical history in November 1973.  Service personnel records 
reflect that he had several Article 15's, and that it was 
also recommended that he be discharged for continued 
misconduct, substandard performance, a negative attitude 
towards his duty responsibilities and an expressed desire not 
to remain in service.  

When seen at a VA outpatient treatment clinic in September 
2003, the Veteran related that his symptoms began in 1974, 
but had worsened over the previous few weeks.  The pertinent 
diagnosis was PTSD, provisional.  

A private social worker reported in September 2003 that the 
Veteran received services from her agency since March 1998, 
although she had worked with the Veteran for ten years and 
felt that he was a very private person with an inability to 
communicate his thoughts and feelings effectively.  She noted 
that through the years, he had learned to open his emotions 
and share particular events of his life.  She stated that, 
most disturbing, were the events he experienced in service.  
She observed that by providing the Veteran with a safe 
environment, he was beginning to disclose horrifying events 
he either was directly involved in or witnessed.  The social 
worker concluded that the Veteran met the diagnostic criteria 
for PTSD.  The Board notes that numerous medical records, 
both private and VA, reflect a diagnosis of PTSD.  The Board 
points out that it was reported in January 2006 that the 
Veteran's score on psychological tests was consistent with 
PTSD.  

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence.  
Although, as noted above, the Veteran reported depression on 
a report of medical history in November 1973, a mental status 
evaluation the same day revealed that the Veteran's behavior 
was normal, he was fully alert and his memory was good.  It 
was further indicated that his thought content was normal and 
his mood was level.  It was stated that he had no significant 
mental illness.  

The Veteran was admitted to the Southwestern Virginia Mental 
Health Institute in March 1998.  He asserted that he had 
tried to kill himself.  He related that he had been injured 
in the mines in January 1995, and that, while he had tried to 
return to work, he could not because of severe back pain. He 
maintained that money was tight and that he was very 
depressed.  It was noted that his injury occurred when the 
roof of the mine caved in and he was two miles in the tunnel 
and 100 yards deep.  It was indicated that the chances of his 
survival were very slim.  The Veteran stated that he had been 
depressed for one year.  The pertinent diagnosis was major 
depression, severe, without psychotic features.  There was no 
mention of any in-service trauma or event.

On VA psychiatric examination in January 1999, the Veteran 
asserted that he had been unable to work and provide for his 
family since the injury in the mine, and that this had made 
him depressed.  He denied any history of physical or sexual 
abuse.  The diagnosis was major depressive disorder, moderate 
and recurrent.  There was no mention by the Veteran of any 
in-service trauma.

The Veteran was again hospitalized at the Southwestern 
Virginia Mental Health Institute from February to March 1999.  
He stated that he had not experienced severe depression until 
the coal mining accident.  

The Board notes that when he was seen in a VA outpatient 
treatment clinic in July 2003, the Veteran claimed that he 
was not able to remember the name of his friend of the names 
or any of the soldiers involved in the various incidents he 
claims constituted stressors.  

Although the Veteran has identified several stressful 
incidents, the fact remains that since he is unable to 
furnish the names of anyone involved, these events are, by 
their very nature, unverifiable.  The Board acknowledges that 
PTSD has been assessed by several medical providers, both VA 
and non-VA.  While a medical provider may determine if a 
stressor is sufficient to result in PTSD, this can occur only 
after it has been established by adjudicatory personnel that 
that the stressor in fact exists.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (an opinion by a medical 
health professional based on post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of credible evidence 
of an in-service event, a VA examination is not warranted.  
38 C.F.R. § 3.159(c)(4) (2008).

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


